           Case 1:19-cv-11705-LGS Document 44 Filed 09/30/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 HAROLD FORD,                                                 :
                                                              :   19 Civ. 11705 (LGS)
                                            Plaintiff         :
                                                              :        ORDER
                            -against-                         :
                                                              :
 WSP USA, INC.,                                               :
                                                              :
                                            Defendant.        :
 -------------------------------------------------------------:
                                                              X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on September 25, 2020, the parties filed a joint status letter pursuant to the

Civil Case Management Plan and Scheduling Order (“Case Management Plan”) at Docket No. 36

(Dkt. No. 43);

        WHEREAS, the September 25, 2020, joint status letter indicates that there are ongoing

discovery disputes between the parties (see Dkt. No. 43);

        WHEREAS, the September 25, 2020, joint status letter indicates that Plaintiff anticipates

filing a pre-motion letter regarding conditional certification of a Fair Labor Standards Act

(“FLSA”) collective (see Dkt. No. 43);

        WHEREAS, pursuant to the Case Management Plan, the parties’ deadline for the

completion of all fact discovery was September 11, 2020, (Dkt. No. 36);

        WHEREAS, no timely extension of the time for the completion of all fact discovery was

requested; it is hereby

        ORDERED, that no additional fact discovery will be permitted and the parties are

reminded of the October 26, 2020, deadline for the completion of all expert discovery, set forth in

the Case Management Plan (Dkt. No. 36). It is further
          Case 1:19-cv-11705-LGS Document 44 Filed 09/30/20 Page 2 of 2


        ORDERED that by October 5, 2020, given the lenient standard for conditional

certification, see Varghese v. JP Morgan Chase & Co., Nos. 14 Civ. 1718, 15 Civ. 3023, 2016

WL 4718413, at *5 (S.D.N.Y. Sept. 9, 2016) (“Plaintiff’s burden is minimal because the

determination that the parties are similarly situated is merely a preliminary one . . . .” (quoting

Lee v. ABC Carpet & Home, 236 F.R.D. 193, 197 (S.D.N.Y. 2006))), the parties are directed to

meet and confer regarding the possibility of stipulating to conditional certification and the form

of notice, reserving all of Defendant’s rights to object to any final certification under the more

rigorous standard that applies at that stage. It is further

        ORDERED that Plaintiff shall file any pre-motion letter in anticipation of a motion for

conditional certification by October 5, 2020, and Defendant shall file any response letter by

October 8, 2020. A conference will be held on October 15, 2020, at 10:40 a.m. to discuss

Plaintiff’s proposed motion. The conference will be cancelled if no pre-motion letter is filed.



Dated: September 30, 2020
       New York, New York




                                                   2
